ACCEPTED
                                                                                                              03-15-0008-CV
                                                                                                                    4133941
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                        2/12/2015 4:31:46 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK
                            Court of Appeals Number: 03-15-00008-CV

                                                                                        FILED IN
 PAUL D. SIMMONS, Appellant                         §    IN THE 3RD DISTRICT
                                                                         3rd COURT OF APPEALS
                                                    §                     AUSTIN, TEXAS
 vs.                                                §                  2/12/2015 4:31:46 PM
                                                         COURT OF APPEALS
                                                    §                    JEFFREY D. KYLE
                                                         STATEOFTEXAS ·        Clerk
 TERESA A. SIMMONS, Appellee                        §

              FIRST MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes MELVIN GRAY, attorney for Appellant in the above styled and numbered .
cause, and moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule
38.6 ofthe Texas Rules of Appellate Procedure, and for good cause shows the followiri.g:

         1.      This case is on appeal from the 119th Judicial District Court ofTom Green County,
Texas.

       2.    The case was styled TERESA A. SIMMONS v. PAUL D. SIMMONS, and bears
cause number Bl30232F.

         3.      A judgment was rendered against Appellant on September 15, 2014.

         4.      Appellant filed a Request for Findings ofF act and Conclusions ofLaw on October 3,
2014.

         5.      Notice of appeal was given on December 12,2014.
                      I

       6.     The reporter's record was filed on January 12,2015, andthe clerk's record was filed
on January 13,2015.

         7.      The appellant's brief is due on February 12, 2015.

        8.       Attorney for Appellant requests an extension of time of 60 days from the present due
date to file the brief.

         9.      No previous extensions of time have been requested.

         10.     Appellant relies on the following facts as good cause for the requested extension:

                a)      Counsel for Appellant, due to the nature ofhis law practice, has had to
         be out of town and away from his office for the majority of the last 30 days.

                b)      Counsel for Appellant begins a jury trial for a capital murder on
         February 17, 2015, and much of counsel's time in the past 30 days has been devoted
         to preparing for the trial.
               c)      Counsel for Appellant has a very heavy trial court caseload and must appear in
        court on almost a daily basis for a criminal case, civil case or family law case.· Jn order to
        adequately scrutinize the record and properly prepare this brief, the undersigned attorney will _ ··
        need additional time.                                                                   . . -- -

               d)      Despite the best efforts of the undersigned attorney, this brief cannot be. _- _.
        properly prepared iii the time allotted.                                                       . . ..

        11.     Gounsel has confeJ:Ted wjth Kirk Ha\Y!STATE OF TEXAS                                                 §
                                                              § .
COUNTY,OF TOM GREEN                                           .§                                     .. ·_:   ;   '   ~




                                                          AFFIDAVIT

       BEFORE ME,theundersigned authority, on this. day personally appeared MELVIN GRAY,_,:, .·.•. . . . ..~- ,
who after being duly sworn stated:

       "I am the attom~y for the .appellant in the above numbered and entitled cause. I. have
       read the foregoing First Motion to Extend Time to File Appellant's Brief and swear · ·
       that all of the allegations of fact contained therein are true and correct."




                                                           MELVIN GRAY
                                                           Affiant


       SUBSCRIBED AND SWORN TO BEFORE ME on February 12,2015, to certify which
witness my hand and seal of office.



       ~~~¥';''/f.tz,,_          SALLY GREEN               Notary Public, Sfute of Texas
      g.(;:!i::J'0'%      Notary Public. State of Texas
      "%-"A~..~=ilff        My Commission Expires
       "-Z:f,·a;'i,~~$
          I fUll\
                                March' 14, 2016